DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed on 11/21/2018.
Information Disclosure Statement 
The Information Disclosure Statements (IDS) filed 1/30/2018, 06/11/2019 and 08/27/2019 have been placed in the application file and the information referred to therein has been considered. 
Drawings
The drawings received 11/21/2018 are acceptable for examination purposes

Specification
The abstract of the disclosure is objected to because it contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
It is not clear what the term “handling” means. A general USPTO practice in methods applications when methods are “methods of making” or “methods   of using”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1-4 are  rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is not clear in claim 1 what kind of manipulation step is described by the limitation by the limitation “handling”.  Even takin into account that Applicant is his own lexicographer, general USPTO practice in methods applications when methods are “methods of making” or “methods   of using”. For interpretation purposes said “handling method” is interpreted as method of making. Claims 2-4 depend from claim 1 and fall therewith.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over JP,54-159552 (‘552, machine translation) in view of JP06-050431 (‘431,  machine translation).
Regarding claim 1, ‘552 discloses a gasket handling method of separating a gasket main body (gasket 2 of ‘552) from a carrier film (support body of ‘552) in a gasket including a combination of the gasket main body including 5a rubber-like elastic body (claim 1) and the carrier film that holds the gasket main body by being adhered to the gasket main body and removing by peeling it off (page 4). In addition ‘552 teaches that gasket main body could be made in desired shape (p.4, claim 1, i.e. including planar. ‘552 does not expressly   disclose  wherein a separating the gasket main body from the carrier film, wherein the suction jig includes a suction surface at a position facing the carrier 10film,  the suction surface is formed with a suction groove having a shape that corresponds with a planar shape of the gasket main body, the suction groove being formed with a plurality of suction paths at a required interval over the entire periphery; and separating the gasket main body from the carrier film by fixing the carrier 15film, and suctioning one surface in a thickness direction of the gasket main body to the suction groove with a suction force from the suction paths in the suction jig . 
‘431  teaches a method of mounting seal members in pre-determined seal position with suction member within suction jig (4, Fig.1), wherein a  separating the gasket main body from the carrier film with the suction jig wherein the suction jig includes a suction surface at a position facing the carrier 10film; the suction surface is formed with a suction groove having a shape that corresponds with a planar shape of the gasket main body, the suction groove being formed with a plurality of suction paths 
Therefore, It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to add steps of method of the gasket of ‘431 into method of making of the gasket of ‘552 to provide an apparatus for mounting seal member even if the seal member has in complicated shape in automatic regime and provide tight seeing. 
Regarding claim 3, combined ‘552 discloses the invention as discussed above as applied to claim 1 and incorporated therein. In addition, ‘431 teaches wherein a seal lip is formed on the one surface in the thickness direction of the gasket main body; and the suction groove accommodates the seal lip and comes into close contact with the gasket main body at a peripheral edge part  (shape of member 13, Fig. 1).
Claim 2  is  rejected under 35 U.S.C. 103 as being unpatentable over JP,54-159552 (‘552, machine translation) in view of JP06-050431 (‘431,  machine translation) and further in view of JP 2005024084 to Hayashi (Hayashi, machine translation).
Regarding claim 2, combined ‘552 discloses the invention as discussed above as applied to claim 1
Alternatively, the courts have held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04.
Combined ‘552 discloses does not expressly disclose wherein a seal lip is formed on the one surface in the thickness direction of the gasket main body.
Hayashi teaches a method of bonding gasket to plate body (Title), wherein a seal lip (22, Fig. 2, 6) formed on one side surface in the thickness direction of the gasket body (para 16, 17). Therefore such structural design is well known in the art. As such, It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the gasket   of modified ‘552 in such manner wherein seal lip is formed on the one surface in the thickness direction of the gasket main body,
as taught by Hayashi, because the  use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious and would allow integrally bonding a gasket to a plate body (para 1  See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alexander Usyatinsky/Primary Examiner, Art Unit 1727